Case: 18-50140      Document: 00514701297         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-50140
                                                                             FILED
                                                                       October 29, 2018
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff – Appellee,

v.

MARIE DOROTHY CERVANTES, also known as Maria Cervantes,

                                                 Defendant – Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:17-CR-170-2


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marie Dorothy Cervantes has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Cervantes has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Cervantes’s claim of
ineffective assistance of counsel; we therefore decline to consider the claim
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50140      Document: 00514701297   Page: 2   Date Filed: 10/29/2018


                                 No. 18-50140

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cervantes’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2